IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-94-137-CR



ERIC LEE RAMIREZ,

	APPELLANT

vs.


THE STATE OF TEXAS,

	APPELLEE

 


FROM THE DISTRICT COURT OF WILLIAMSON COUNTY, 368TH JUDICIAL DISTRICT

NO. 92-707-K368, HONORABLE BURT CARNES, JUDGE PRESIDING

 



PER CURIAM

	This is an appeal from a conviction for burglary of a building.  Punishment was
assessed at confinement for twenty (20) years.
	Appellant has filed a motion to withdraw the appeal.  No decision of this Court has
been delivered.  The motion is granted and the appeal is dismissed.  See Tex. R. App. P. 59(b).

Before Chief Justice Carroll, Justices Jones and Kidd
Dismissed on Appellant's Motion
Filed:   September 21, 1994
Do Not Publish